Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Narita et al. 2004/0132863. Narita discloses: A dispersion liquid of colored resin fine particles for an aqueous ink (as disclosed in paragraphs 1 and 8-10), comprising: 
colored resin fine particles dispersed in water (as disclosed in paragraph 44), 
the colored resin fine particles (as disclosed in paragraph 44) composed of at least 
a cyclohexyl (meth)acrylate monomer (as disclosed in paragraph 15 and example 2 of Table 1), and 
a basic dye or an oil-soluble dye (as disclosed in paragraph 39), wherein 
a content of the cyclohexyl (meth)acrylate monomer is 30% by mass or more based on a total polymer component constituting the colored resin fine particles (as disclosed in paragraph 15 and example 2 of Table 1), and 
a content of the basic dye or the oil-soluble dye is 15% by mass or more based on the total polymer component (as disclosed in paragraphs 44 and 45).
Regarding claim 2, Narita discloses a value of 38% which is within the claimed range in example 2 of Table 1.
Regarding claim 3, Narita discloses a particle size of 20-200 nm. In paragraph 46 which is wholly within the claimed range.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome the following rejections because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maki JP 2020-059213. Maki discloses: A dispersion liquid of colored resin fine particles for an aqueous ink (as disclosed in paragraphs 10 and 11 after the title “DESCRIPTION-OF-EMBODIMENTS” in the English translation), comprising: 
colored resin fine particles dispersed in water (as disclosed in paragraphs 12 and 14 after the title “DESCRIPTION-OF-EMBODIMENTS” in the English translation), 
the colored resin fine particles composed of at least 
a cyclohexyl (meth)acrylate monomer (as disclosed in paragraph 12 after the title “DESCRIPTION-OF-EMBODIMENTS” in the English translation), and 
a basic dye or an oil-soluble dye (as disclosed in paragraph 12 after the title “DESCRIPTION-OF-EMBODIMENTS” in the English translation), wherein 
a content of the cyclohexyl (meth)acrylate monomer is 30% by mass or more based on a total polymer component constituting the colored resin fine particles (as disclosed in paragraph 12 after the title “DESCRIPTION-OF-EMBODIMENTS” in the English translation), and 
a content of the basic dye or the oil-soluble dye is 15% by mass or more based on the total polymer component (as disclosed in paragraph 12 after the title “DESCRIPTION-OF-EMBODIMENTS” in the English translation).
Regarding claim 2, Maki discloses a value of 30% or more which completely encompasses the claimed range of 30-95%.
Regarding claims 3 and 6, Maki discloses a particle size of 1-3,000 nm. In paragraph 17 after the title “DESCRIPTION-OF-EMBODIMENTS” in the English translation which completely encompasses the claimed range.
Regarding claims 4, 5, 9 and 10, Maki discloses a pen in paragraphs 10 and 11 after the title “DESCRIPTION-OF-EMBODIMENTS” in the English translation.
Regarding claims 4, 7 and 8, Maki discloses an organic solvent, and water in paragraph 12 after the title “DESCRIPTION-OF-EMBODIMENTS” in the English translation.
Claims 1, 2, 4, 5 and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kamiya JP 2020-023118. Kamiya discloses: A dispersion liquid of colored resin fine particles for an aqueous ink (as disclosed in paragraph 32 after the title “DESCRIPTION-OF-EMBODIMENTS” in the English translation), comprising: 
colored resin fine particles dispersed in water (as disclosed in paragraph 33 after the title “DESCRIPTION-OF-EMBODIMENTS” in the English translation), 
the colored resin fine particles composed of at least 
a cyclohexyl (meth)acrylate monomer (as disclosed in paragraph 33 after the title “DESCRIPTION-OF-EMBODIMENTS” in the English translation), and 
a basic dye or an oil-soluble dye (as disclosed in paragraph 33 after the title “DESCRIPTION-OF-EMBODIMENTS” in the English translation), wherein 
a content of the cyclohexyl (meth)acrylate monomer is 30% by mass or more based on a total polymer component constituting the colored resin fine particles (as disclosed in paragraph 33 after the title “DESCRIPTION-OF-EMBODIMENTS” in the English translation), and 
a content of the basic dye or the oil-soluble dye is 15% by mass or more based on the total polymer component (as disclosed in paragraph 33 after the title “DESCRIPTION-OF-EMBODIMENTS” in the English translation).
Regarding claim 2, Kamiya discloses a value of 30% or more which completely encompasses the claimed range of 30-95%.
Regarding claims 4, 5, 9 and 10, Kamiya discloses a pen or writing implement A shown in the figures in paragraphs 31 and 32 after the title “DESCRIPTION-OF-EMBODIMENTS” in the English translation.
Regarding claims 4, 7 and 8, Maki discloses an organic solvent, and water in paragraph 33 after the title “DESCRIPTION-OF-EMBODIMENTS” in the English translation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Narita et al. 2004/0132863. Narita discloses: A dispersion liquid of colored resin fine particles for an aqueous ink (as disclosed in paragraphs 1 and 8-10);
substantially as claimed but does not disclose the function of using the ink for a writing instrument. However, Nishikawa TW1751212 teaches another dispersion liquid of colored resin fine particles for an aqueous ink with only a slight difference in the mass % of the same ingredients having the dispersion used in either an ink jet recorder as disclosed in Narita, or a writing instrument as claimed and as is the pen taught on paragraph 44 of the English translation (which pen constitutes a writing instrument as called for in claim 5), or the last paragraph before; or the last two sentences prior to: the title “MODE-FOR-INVENTION”, for purpose of increasing the utility of the ink by adapting the ink to be used in more devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to utilize the ink of Narita in a writing instrument as, for example, taught by Nishikawa in order to increase the utility of the ink by adapting the ink to be used in more devices.
Regarding claims 4, 7 and 8, Narita discloses an organic solvent, and water in paragraph 38.
Regarding claims 5, 9 and 10, as mentioned above, Nishikawa teaches a pen which is a writing instrument as claimed.
Regarding claim 6, Narita discloses a particle size of 20-200 nm. In paragraph 46 which is wholly within the claimed range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754